Citation Nr: 9927817	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following a remand to the RO in 
June 1997.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following non-service connected 
disabilities: decreased strength and range of motion in the 
right hand, residuals of trauma, rated as 30 percent 
disabling; degenerative joint disease of the lumbar spine, 
rated as 10 percent disabling; and left inguinal hernia 
repair, rated as 0 percent disabling.  The combined non-
service connected disability rating is 40 percent.  

3.  The veteran is 48 years old.  He has a GED with no 
additional education or training.  He last worked in June or 
July 1994 as a warehouse laborer.  He is not in receipt of 
Social Security disability benefits.    

4.  The veteran's disabilities do not render him permanently 
and totally unable to perform any type of substantially 
gainful employment consistent with his age, education, and 
occupational experience. 


CONCLUSION OF LAW

The veteran is not permanently and totally unemployable due 
to permanent, non-service connected disabilities.  
38 U.S.C.A. §§ 1502(a), 1521(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342(a), 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran submitted a claim for non-service connected 
pension benefits in July 1994.  He was born in September 
1951.  He last worked in July 1994.  He listed his previous 
employment as warehouse worker and warehouse supervisor.  He 
had earned a GED.  He was not receiving any Social Security 
disability benefits.  

In connection with his claim, the veteran was afforded a VA 
general medical examination in October 1994.  Since his 
discharge from service, he had worked as a stock person or a 
warehouse laborer.  He voluntarily left work in June 1994 due 
to pain and an inability to do the work.  The veteran's main 
complaint was related to his hernia.  He complained of pain 
and dyspareunia.  In addition, he complained of pain, 
numbness, and loss of dexterity of the right hand.  The 
veteran reported having a herniated disc in 1992, for which 
he received conservative treatment.  His back bothered him 
only occasionally.  He was right handed.  Examination 
revealed normal posture and gait.  There was a scar in the 
left inguinal area and a scar on the right second finger.  
There was extreme tenderness to palpation at the distal 
aspect of the left inguinal canal.  No hernia was noted.  
There was no swelling in the scrotum or testicles.  
Examination of the back was negative.  The right hand showed 
decreased grip strength as compared to the left hand.  There 
was decreased range of motion in the second finger, with 
flexion of the distal interphalangeal joint possible only to 
40 degrees, as well as decreased range of motion in the third 
finger.  In addition, there was loss of sensation in the 
second and third fingers, ranging across the palm to the 
wrist.  There was decreased intrinsic muscle strength and 
dexterity.  The balance of the physical examination was 
negative.  X-rays of the right hand showed only mild 
degenerative changes at the first metacarpophalangeal joint.  
X-rays of the lumbosacral spine revealed only mild 
osteopenia.  The diagnosis was status post hernia repair with 
left inguinal tenderness possibly secondary to weak fascia or 
the graft or hernia repair, decreased strength and range of 
motion in the right hand secondary to trauma, and 
degenerative joint disease of the spine, currently stable. 

In an October 1994 statement, the veteran related that the 
right hand had limited use and permanent nerve damage.  He 
had a hernia repaired with a mesh implant device that caused 
him pain just bending over.  The veteran stated that he was 
no longer able to handle the physical aspects of the only 
work he had known.  

In his December 1994 notice of disagreement, the veteran 
indicated that he had trouble lifting more than 25 pounds.  
He was required to lift greater weights when unloading 
trucks.  In the January 1995 substantive appeal, the veteran 
stated that he did not have good use or dexterity of the 
right hand required for simple tasks, such as operating a 
forklift.  The hand was affected by extreme cold.  He also 
experienced occasional numbness.  With respect to his back 
disorder, the veteran related that he had difficulty lifting 
things.  He had taken Naprosyn and Tylenol 3 for more than a 
year for inflammation and pain.  Concerning the hernia 
rating, the veteran stated that he could not wear a weight 
belt, as required by all companies that handle freight, 
because it put pressure on the area of the hernia incision.

Pursuant to the Board's remand, the RO requested that the 
veteran provide a release of information with complete 
mailing information for the private facilities where he had 
received medical care for his claimed physical disorders.  
The RO sent the request for Clear Lake Hospital with the 
information provided by the veteran.  The request was 
returned, apparently unable to be delivered.  

The RO received medical records from Alton Memorial Hospital.  
The veteran initially presented to the emergency room in 
December 1993 with severe pain in the left inguinal region.  
The diagnosis was reducible inguinal hernia.  In February 
1994, he underwent surgical repair of the inguinal hernia.  
Two days after the procedure, he returned to the emergency 
room with erythema, swelling, and extreme tenderness of the 
scrotum.  The diagnosis was post-operative scrotal hematoma.  
He showed great improvement with intravenous Demerol.  

In addition, as instructed by the Board, the RO obtained the 
veteran's VA medical records from the medical center in 
Houston, Texas.  Notes dated in April 1990 indicated that the 
veteran had suffered trauma to the right index finger in 
January 1990 and had already undergone treatment and therapy 
with a private physician.  The injury consisted of a 
laceration and a volar plate fracture of the terminal 
phalanx.  The finger had greatly decreased range of motion 
and function, as well as pain on motion.  Examination 
revealed some swelling and scar tissue.  Additional 
evaluation confirmed decreased range of motion of the 
proximal and distal interphalangeal joints with pain on 
passive range of motion with slight swelling.  Notes dated 
about one week later indicated that the appearance of the 
finger was consistent with reflex sympathetic dystrophy.  The 
veteran was referred to occupational therapy.  On May 28, 
1990, he was admitted for surgical treatment of right index 
finger.  At admission, he was able to flex the right index 
proximal interphalangeal joint 30 to 35 degrees.  The joint 
was slightly tender to palpation.  He underwent right index 
extensor tenolysis and proximal interphalangeal joint 
capsulotomy on May 29.  During the admission, he received 
daily occupational therapy.  Notes dated about one week after 
his discharge in June 1990 indicated that swelling had 
decreased.  Range of motion was from 10 to 60 degrees for the 
proximal interphalangeal joint, from 10 to 45 degrees for the 
distal interphalangeal joint, and from -5 to 65 degrees for 
the metacarpophalangeal joint.  When he returned about two 
weeks later in June 1990, it was noted that there was almost 
normal range of motion.    

The RO also requested any medical records for the veteran 
from the VA medical centers in Marion, Illinois, and St. 
Louis, Missouri.  No records were found.  

In January 1999, the RO requested that the veteran provide 
current employment information.  This letter was mailed to 
the address contained in the RO's master records.  The RO did 
not receive a response to the request.  The letter was not 
returned as undeliverable.  In March 1999, the RO again 
requested from the veteran current employment information.  
This letter was mailed to the last address reported by the 
veteran in the claims folder.  Again, the RO did not receive 
a response to the request.  The letter was not returned as 
undeliverable.  

In May 1999, the RO notified the veteran that he was being 
scheduled for a VA examination and advised the veteran of the 
consequences of a failure to report.  This notice was mailed 
to the address shown in the RO's master records.  The veteran 
failed to report for the VA examination scheduled in June 
1999.    

Analysis
 
A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).  See 
38 U.S.C.A. § 1502(a) (defining permanent and total 
disability).    

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation by rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
if the veteran has a 100 percent schedular evaluation for 
pension purposes.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. 
§ 4.15.  The permanent loss of the use of both hands, of both 
feet, or of 1 hand and 1 foot, or of the sight of both eyes, 
or becoming permanently helpless or permanently bedridden, 
will be considered to be permanent and total disability.  
38 C.F.R. § 4.15.  
  
If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes of he has a lifetime impairment which precludes him 
from securing and following substantially gainful employment.  
38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if 
there is only 1 such disability, it must be rated at 60 
percent or more; if there are 2 or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17(b).  

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(2), 4.17(b). 

Based on the evidence set forth above, the RO determined that 
the veteran was not permanently and totally disabled for 
pension purposes.  The RO determined that the veteran has the 
following non-service connected disabilities: decreased 
strength and range of motion in the right hand, residuals of 
trauma, rated as 30 percent disabling; degenerative joint 
disease of the lumbar spine, rated as 10 percent disabling; 
and left inguinal hernia repair, rated as 0 percent 
disabling.  The Board will now examine the appropriateness of 
each rating assigned by the RO.     

Before addressing the individual claims, the Board offers the 
following observations.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  The Board's choice of diagnostic code will be upheld 
so long as it is supported by explanation and evidence.  
Butts v. Brown, 5 Vet. App. 532 (1993).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where the 
Schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

Right Hand Disability

The veteran's right hand disability, characterized as 
decreased strength and range of motion, is rated as 30 
percent disabling by analogy to Diagnostic Code (Code) 8515.  
38 C.F.R. § 4.124a.  Under this diagnostic code, a 30 percent 
rating is awarded for moderate, incomplete paralysis of the 
median nerve of the dominant hand.  A 50 percent rating is 
assigned when there is severe, incomplete paralysis.  Notes 
to this section specify that "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Complete paralysis, which 
warrants a 70 percent rating, includes the following 
manifestations: the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right ankles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.     

After reviewing the evidence, the Board finds that there is 
no diagnostic code that more adequately describes the 
disability and will therefore evaluate the disability under 
Code 8515, as designated by the RO.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

VA medical records showed good range of motion following the 
May 1990 surgery.  The veteran asserts that he has loss of 
function of the hand due to decreased dexterity, strength, 
and range of motion, and occasional numbness.  Although the 
October 1994 VA examination report essentially confirms these 
complaints, the extent of the decreased functioning was not 
quantified.  He failed to report for the VA examination 
scheduled to rectify this deficiency.  Comparing the evidence 
of record to the rating criteria set forth above, the Board 
cannot conclude that the disability picture more nearly 
approximates the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7.  The Board therefore continues the 30 percent rating.    

Degenerative Joint Disease of the Lumbar Spine

The RO has rated degenerative joint disease of the lumbar 
spine as 10 percent disabling under Code 5003, degenerative 
arthritis.  38 C.F.R. § 4.71a.  Under Code 5003, degenerative 
arthritis is rated according to limitation of motion of the 
affected joints.  Code 5292 provides for a 10 percent rating 
for slight limitation of motion of the lumbar spine.  A 20 
percent rating is in order for moderate limitation of motion.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for purposes of rating disability from arthritis, 
multiple involvements of the lumbar vertebrae are considered 
a group of minor joints, ratable on a parity with major 
joints).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic 
arthritis under Code 5003 or Code 5010.  VAOPGCPREC 9-98. 

In this case, the veteran asserts that he has difficulty 
lifting boxes due to back problems.  The October 1994 VA 
examination report shows subjective complaints of occasional 
problems only and is negative for any lumbar spine limitation 
of motion or other symptomatology.  X-rays show only mild 
osteopenia.  Even considering the veteran's complaints, the 
Board finds no basis for awarding a disability rating greater 
than 10 percent under Code 5003.  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59.  

Left Inguinal Hernia Repair

The left inguinal hernia repair is rated as 0 percent 
disabling under Code 7338.  38 C.F.R. § 4.115.  A 0 percent 
rating is supported when the hernia is small, reducible, or 
without true hernia protrusion, or when it is not operated, 
but remediable.  A 10 percent rating is assigned for post-
operative, recurrent inguinal hernia, readily reducible and 
well supported by a truss or belt.  

The veteran asserts that he is unable to wear a weight belt, 
required for his work, because it presses on the area of the 
hernia incision.  He also states that he cannot lift more 
than 25 pounds.  The records from Alton Memorial Hospital 
reflect the surgical repair of a left inguinal hernia.  The 
October 1994 VA examination report indicates the presence of 
extreme tenderness in the left inguinal canal without 
swelling or current hernia.  The Board finds that, despite 
the veteran's subjective complaints, the overall disability 
picture does not more nearly approximate the criteria 
required for a 10 percent rating.  38 C.F.R. § 4.7.   

Conclusions  

In light of the above findings, it is evident that the 
veteran does not have a single, non-service connected 
disability that is totally disabling.  Applying the combined 
ratings table at 38 C.F.R. § 4.25, his combined non-service 
connected disability rating is 40 percent.  Thus, the veteran 
does not have an objective 100 percent disability rating, and 
he does not meet the criteria to be considered for a 
subjective determination of permanent and total disability 
pursuant to 38 C.F.R. § 4.16(a) due to a lifetime impairment 
caused by these disorders.  

The Board also finds that the veteran does not qualify for an 
extra-schedular total disability rating pursuant to 38 C.F.R. 
§ 3.321(b)(2).  The veteran is currently 48 years old and has 
a GED.  By his report, he was last employed on a full-time 
basis in June or July 1994 performing labor at a warehouse, 
which was his typical type of employment.  The veteran is not 
in receipt of Social Security disability benefits.  Although 
the veteran's situation may make it more difficult for the 
veteran to pursue employment, the Board does not find that 
his age, disabilities, and work history render him 
unemployable in all occupations that are consistent with his 
age, education, and occupational experience.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993) (stating that the question 
of unemployability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment).  

Finally, the Board observes that the veteran failed to 
respond to the RO's requests for a list of all of his claimed 
disabilities and for current employment information.  In 
addition, the veteran failed to report for the VA general 
medical examination scheduled in June 1999.  Evidence as to 
diagnosis and severity of the veteran's claimed disorders 
expected from this development therefore could not be 
considered.  The Board acknowledges that VA has a duty to 
assist the veteran to develop pertinent facts when he submits 
a well grounded claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464, 1469 (1997); Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  However, the duty to assist the veteran 
is not a one-way street, and the veteran cannot remain 
passive when he has relevant information.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
veteran, not a duty to prove his claim while the veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Specifically, individuals for whom a VA examination 
is scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a).  The veteran has not offered "good 
cause" or any other explanation for his failure to report to 
the VA examinations.  See 38 C.F.R. § 3.655.  

In summary, the Board concludes that the veteran is not 
entitled to a permanent and total disability rating for non-
service connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17.  The Board 
has considered 38 U.S.C.A. § 5107(b), but does not find that 
there is relative equipoise of the evidence such that doubt 
must be resolved in the veteran's favor.  


ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

